Citation Nr: 0520622	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1964, and also had reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in February 2000 and 
September 2001 that, in pertinent part, denied service 
connection for a right shoulder disability, neck disability, 
and a back disability.  A videoconference hearing was held 
before the undersigned Acting Veterans Law Judge in February 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he has a pre-existing 
right shoulder disability which was aggravated by military 
service, and that he currently has neck and back disabilities 
which were incurred in service.  

Although further delay is regrettable, for the reasons and 
bases set forth below, the Board finds that additional 
development is necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Governing law and regulation provide that the veteran must be 
notified of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate his claims.  As part of that notice, the RO 
must indicate which portion of that information and evidence, 
if any, is to be provided by the claimant, and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has not received the specific notice prescribed 
by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004) with respect to the issues presently on appeal.  Hence 
this case must be remanded in order for the RO to provide the 
veteran and his representative with such notice regarding his 
claims for service connection for a right shoulder 
disability, a neck disability, and a back disability.

With respect to the issue of entitlement to service 
connection for a right shoulder disability, the Board notes 
that pre-service medical records reflect that the veteran 
suffered a fracture of the right clavicle, and underwent 
surgery to repair this fracture in June 1959.  

The veteran essentially contends that his pre-existing right 
shoulder disability was aggravated by two injuries during 
military service, and that he was treated for such injuries 
in service.  The Board finds that the RO should take 
appropriate action ensure that all available service medical 
records, including hospital records, have been obtained and 
associated with the claims folder.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Governing law provides that VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  



Although VA and private medical records reflect that the 
veteran currently has a right shoulder disability, the file 
does not contain sufficient information to make a decision on 
this claim.  Thus, the Board finds that the RO should 
schedule the veteran for a VA examination to clarify the 
etiology of any current right shoulder and/or right clavicle 
disability.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
further finds that the VA examiner should also be asked to 
offer an opinion as to the nature and etiology of the claimed 
back and neck disabilities.

The veteran has reported receiving ongoing treatment at the 
Wilmington VA Medical Center (VAMC) since about 1989.  These 
medical records are not on file and must be obtained.  38 
U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Similarly, the veteran has reported receiving private medical 
treatment for the disabilities at issue by Dr. Quinn (in the 
1970s), by Dr. Giuliani, for the past four or five years, by 
Dr. Goldberg (for about five or six years prior to his 
treatment by Dr. Giuliani), and currently by Dr. Bosacco.  
Clinical records of such treatment are not on file and should 
be obtained.  38 U.S.C.A. § 5103A(b) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with an appropriate VCAA notice letter 
pertaining to his claims for entitlement 
to service connection for a right 
shoulder disability, a neck disability, 
and a back disability.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
right shoulder disability, a neck 
disability, and a back disability since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  

In particular, the RO should attempt to 
obtain pertinent VA medical records from 
the Wilmington VAMC dated since 1989.  
The RO should also attempt to obtain 
private medical records from Dr. Quinn, 
dated in the 1970s, from Dr. Goldberg, 
dated from about 1994 to 2000, from Dr. 
Giuliani, dated from about 2000 to 2005, 
and recent medical records from Dr. 
Bosacco.

3.  The RO should contact all appropriate 
records repositories, including the 
National Personnel Records Center (NPRC), 
in an attempt to obtain any additional 
service medical records, including 
hospital records of treatment for the 
claimed disabilities.

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine whether he has a current right 
shoulder disability that is related to 
service, and to clarify the nature and 
etiology of the claimed back and neck 
disabilities.  In addition to x-rays, any 
other tests deemed necessary should be 
performed.  The claims file must be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should 
respond to each of the following 
inquiries:

a.  Based on a review of the claims 
folder, please determine whether a 
right shoulder disability preexisted 
service, and please explain the 
nature of that disability.

b.  If it is determined that a right 
shoulder disability existed before 
the veteran's period of service, 
please comment as to the likelihood 
that any such disorder was 
aggravated, i.e., became permanently 
worse, during his military service, 
beyond the natural progression of 
the disorder. 

c.  If it is determined that a right 
shoulder disorder did not exist 
prior to his active military 
service, please comment as to the 
likelihood that any current right 
shoulder disorder is related to 
military service.

d.  Please conduct an examination of 
the veteran's back and neck, and 
provide a diagnosis of any pathology 
found.  As to any back or neck 
disability found, the examiner 
should comment as to whether it is 
at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the disability is 
related to the veteran's military 
service.

5.  The RO should then re-adjudicate the 
claims on appeal.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michael Lane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

